      Case 7:20-cv-00434 Document 1 Filed on 12/28/20 in TXSD Page 1 of 2


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

 UNITED STATES OF AMERICA,             §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 7:20-CV- 434
                                       §
 0.5467 ACRES OF LAND, MORE OR         §
 LESS, SITUATE IN STARR COUNTY,        §
 STATE OF TEXAS; AND JUAN              §
 INDALECIO GARCIA, ET AL.,             §
                                       §
                                       §
                    Defendants.        §
______________________________________________________________________________

                       COMPLAINT IN CONDEMNATION
______________________________________________________________________________

          1.    This is a civil action brought by the United States of America at the request of the

Secretary of the Department of Homeland Security, through the Acquisition Program Manager,

Wall Program Management Office, U.S. Border Patrol Program Management Office Directorate,

U.S. Border Patrol, U.S. Customs and Border Protection, Department of Homeland Security, for

the taking of property under the power of eminent domain through a Declaration of Taking, and

for the determination and award of just compensation to the owners and parties in interest.

       2.       The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1358.

       3.       The interest in property taken herein is under and in accordance with the authority

set forth in Schedule “A.”

       4.       The public purpose for which said interest in property is taken is set forth in

Schedule “B.”

          5.    The legal description and map or plat of land in which certain interests are being

                                              Page 1 of 2
                                             Complaint
      Case 7:20-cv-00434 Document 1 Filed on 12/28/20 in TXSD Page 2 of 2


acquired by the filing of this Complaint, pursuant to the Declaration of Taking, are set forth in

Schedules “C” and “D.”

       6.      The interest being acquired in the property described in Schedules “C” and “D” is

set forth in Schedule “E.”

       7.      The amount of just compensation estimated for the property interest being acquired

is set forth in Schedule “F.”

       8.      The names and addresses of known parties having or claiming an interest in said

acquired property are set forth in Schedule “G.”

       9.      Local and state taxing authorities may have or claim an interest in the property by

reason of taxes and assessments due and eligible.

       WHEREFORE, Plaintiff requests judgment that the interest described in Schedule “E” of

the property described in Schedules “C” and “D” be condemned, and that just compensation for

the taking of said interest be ascertained and awarded, and for such other relief as may be lawful

and proper.

                                                      Respectfully submitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney
                                                      Southern District of Texas

                                              By:     s/ N. Joseph Unruh________
                                                      N. JOSEPH UNRUH
                                                      Assistant United States Attorney
                                                      Southern District of Texas No. 1571957
                                                      Texas Bar No. 24075198
                                                      1701 W. Bus. Hwy. 83, Suite 600
                                                      McAllen, TX 78501
                                                      Telephone: (956) 618-8010
                                                      Facsimile: (956) 618-8016
                                                      E-mail: Neil.Unruh@usdoj.gov
                                                      Attorney in Charge for Plaintiff



                                             Page 2 of 2
                                            Complaint
Case 7:20-cv-00434 Document 1-1 Filed on 12/28/20 in TXSD Page 1 of 18




  SCHEDULE
     A
 Case 7:20-cv-00434 Document 1-1 Filed on 12/28/20 in TXSD Page 2 of 18




                                      SCHEDULE A

                            AUTHORITY FOR THE TAKING


       The properties are taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Acts of Congress approved March 23, 2018, as Public Law 115-

141, div. F, tit. II, 132 Stat. 348, and February 15, 2019, as Public Law 116-6, div. A, tit.

II, Section 230, 133 Stat. 13, which appropriated the funds that shall be used for the taking.
Case 7:20-cv-00434 Document 1-1 Filed on 12/28/20 in TXSD Page 3 of 18




  SCHEDULE
      B
 Case 7:20-cv-00434 Document 1-1 Filed on 12/28/20 in TXSD Page 4 of 18




                                    SCHEDULE B

                                  PUBLIC PURPOSE


       The public purpose for which said properties are taken is to construct, install,

operate, and maintain a border security tower, roads, fencing, vehicle barriers, security

lighting, cameras, sensors, and related structures designed to help secure the United

States/Mexico border within the State of Texas.
Case 7:20-cv-00434 Document 1-1 Filed on 12/28/20 in TXSD Page 5 of 18




  SCHEDULE
     C
 Case 7:20-cv-00434 Document 1-1 Filed on 12/28/20 in TXSD Page 6 of 18




                                      SCHEDULE C

                                  LEGAL DESCRIPTION

                                     Starr County, Texas

Tracts: RGV-RGC-T2003E-1 & RGV-RGC-T2003E-2
Owner: Juan Indalecio Garcia, et al.
Acres: 0.5467

RGV-RGC-T2003E-1 (Temporary 4 Year Access and Utility Easement):

BEING a 0.1429 acre tract of land situated in the Diego Garcia Survey, Abstract
Number 82, Porcion 78, Starr County, Texas, and being part of a called 134.7
acre tract of land described in Corrected Gift Deed to Enrique Gonzalez, as
recorded in Volume 0965, Page 810 of the Official Records of Starr County,
Texas (O.R.S.C.T.), and being more particularly described by metes and bounds
as follows:


COMMENCING at a 1/2-inch found iron rod for comer on the southwest line
of a called 1.762 acre tract of land described as Tract RGV-RGC-2003 in
General Warranty Deed to the United States of America, as recorded in Volume
1321, Page 672, O.R.S.C.T., and in Volume 1322, Page 727, O.R.S.C.T., and
the northeast line of a called 101.307 acre tract of land described in Trustee's
Distribution Deed to Margarita Alaniz, et al, as recorded in Volume 0895, Page
584, O.R.S.C.T.;


THENCE North 60 degrees 40 minutes 52 seconds West, with the southwest
line of said 1.762 acres tract and the northeast line of said 101.307 acre tract, a
distance of 64.53 feet to the northwest comer of said 1.762 acre tract;


THENCE North 50 degrees 54 minutes 34 seconds East, departing the northeast
line of said 101.307 acre tract, with the northwest line of said 1.762 acre tract,
a distance of 64.06 feet to a 112-inch set iron rod with a blue plastic cap stamped
"HALFF ESMT" (hereinafter referred to as "with cap") for the POINT OF
BEGINNING having a Texas Coordinate System 1983, South Zone Grid
Coordinates of Northing: 16,658,214.44, Easting: 873,562.84;
 Case 7:20-cv-00434 Document 1-1 Filed on 12/28/20 in TXSD Page 7 of 18




                                  SCHEDULE C – Cont.


THENCE over and across said 134.7 acre tract, the following bearings and distances:


North 22 degrees 23 minutes 19 seconds East, departing the northwest line of
said 1.762 acre tract, a distance of 107.71 feet to a 1/2-inch set iron rod with cap
on the southwest line of an existing 40-foot wide Perpetual Road Easement
described as Tract RGV-RGC-2003-El (centerline description) in General
Warranty Deed to the United States of America, as recorded in Volume 1321,
Page 672, O.R.S.C.T., and in Volume 1322, Page 727, O.R.S.C.T., for comer;


South 58 degrees 41 minutes 58 seconds East, with the southwest line of said
existing 40-foot wide road easement, a distance of 21.39 feet to a 1/2-inch set
iron rod with cap for comer;

South 65 degrees 59 minutes 48 seconds East, continuing with the southwest
line of said existing 40-foot wide road easement, a distance of 38.88 feet to a
1/2-inch set iron rod with cap for comer;

South 22 degrees 23 minutes 19 seconds West, departing the southwest line of
said existing 40- foot wide road easement, a distance of 113.28 feet to a 1/2-
inch set iron rod with cap on the northeast line of said 1.762 acre tract, for
comer;

THENCE North 46 degrees 37 minutes 51 seconds West, with the northeast
line of said 1.762 acre tract, a distance of 57.98 feet to a 1/2-inch set iron rod
with cap for the north comer of said 1.762 acre tract;

THENCE South 50 degrees 54 minutes 34 seconds West, with the northwest line of said
1.762 acre tract, a distance of 12.27 feet to the POINT OF BEGINNING AND
CONTAINING 0.1429 of an acre or 6,224 square feet of land, more or less.
 Case 7:20-cv-00434 Document 1-1 Filed on 12/28/20 in TXSD Page 8 of 18




                                 SCHEDULE C – Cont.


RGV-RGC-T2003E-2 (Temporary Tower Easement):

BEING a 0.4038 acre or 17,590 square feet of land situated in the Diego Garcia
Survey, Abstract Number 82, Porcion 78, Starr County, Texas, and being part of
a called 134.7 acre tract of land described in Corrected Gift Deed to Enrique
Gonzalez, as recorded in Volume 0965, Page 810 of the Official Records of Starr
County, Texas (O.R.S.C.T.), and being more particularly described by metes and
bounds as follows:


COMMENCING at a 1/2-inch found iron rod for corner on the northeast line of
said 134.7 acre tract and the southwest line of an apparent remainder of a called
19.174 acre tract of land described in Warranty Deed to John A. Shuford, as
recorded in Volume 273, Page 89, O.R.S.C.T.;


THENCE South 38 degrees 37 minutes 27 seconds East, with the northeast line of
said 134.7 acres and the southwest line of said 19.174 acres, a distance of 263.40
feet to the POINT OF BEGINNING and being the northeast corner of herein
tract, having a Texas Coordinate System 1983, South Zone Grid Coordinates of
Northing: 16,657,824.91, Easting: 874,139.34;


THENCE South 38 degrees 37 minutes 27 seconds East, continuing with said
northeast line 134.7 acres and the southwest line 19.174 acres, a distance of 200.12
feet to the southeast corner of herein described tract;


THENCE South 53 degrees 21 minutes 30 seconds West, departing said the
northeast line 134.7 acres and the southwest line 19.174 acres, over and across
said 134.7 acres a distance of 73.80 feet to a for the southwest corner of herein
described tract, on the southwest line of said 134.7 acres and the northeast line a
1.762 acres tract of land described as Tract RGV-RGC-2003 in General Warranty
Deed to the United States of America, as recorded in Volume 1321, Page 672,
O.R.S.C.T., and in Volume 1322, Page 727, O.R.S.C.T.;


THENCE North 46 degrees 37 minutes 51 seconds West, along said southwest
line 134.7 acres tract and the northeast line 1.762 acres, a distance of 203.08 feet
to the northwest corner of herein described tract;
 Case 7:20-cv-00434 Document 1-1 Filed on 12/28/20 in TXSD Page 9 of 18




                                  SCHEDULE C – Cont.


THENCE North 53 degrees 21 minutes 30 seconds East, departing the said
southwest line of 134.7 acre and the northeast line 1.762 acres, over and across said
134.7 acres, a distance of 102.10 feet to the POINT OF BEGINNING AND
CONTAINING 0.4038 of an acre or 17,590 square feet of land, more or less.
Case 7:20-cv-00434 Document 1-1 Filed on 12/28/20 in TXSD Page 10 of 18




   SCHEDULE
       D
Case 7:20-cv-00434 Document 1-1 Filed on 12/28/20 in TXSD Page 11 of 18



                             SCHEDULE D

                             MAP or PLAT
Case 7:20-cv-00434 Document 1-1 Filed on 12/28/20 in TXSD Page 12 of 18
Case 7:20-cv-00434 Document 1-1 Filed on 12/28/20 in TXSD Page 13 of 18




    SCHEDULE
        E
Case 7:20-cv-00434 Document 1-1 Filed on 12/28/20 in TXSD Page 14 of 18




                                       SCHEDULE E

                                     ESTATE TAKEN

                                    Starr County, Texas

Tracts: RGV-RGC-T2003E-1 & RGV-RGC-T2003E-2
Owner: Juan Indalecio Garcia, et al.
Acres: 0.5467




                                 Road and Utility Easement

Tract No. RGV-RGC-T2003E-1

    A non-exclusive, temporary and assignable easement and right-of-way in, on, over,
under and across the land described in Schedule C, for a period not to exceed four years,
beginning with date of possession of the land is granted to the United States, for use by the
United States, its representatives, agents and contractors for the location, construction,
operation, maintenance, alteration and replacement of a road and aboveground and
underground utility lines and appurtenances thereto; together with the right to trim, cut, fell
and remove any vegetative or structural obstacles that interfere within the right-of-way;
subject to existing easements for public roads and highways, public utilities, railroads and
pipelines; reserving however, to the owners, their heirs and assigns, the right to use the
surface of such land as access to their adjoining land or for any other use consistent with
its use as a road and utility easement.


                                    Tower Site Easement

Tract No. RGV-RGC-T2003E-2

   An exclusive, temporary and assignable easement and right-of-way, in, on, over and
across the land described in Schedule C, for a period not to exceed four years, beginning
with date of possession of the land is granted to the United States, for use by the United
States, its representatives, agents and contractors for the location, construction, operation,
maintenance, alteration, repair, and patrol of re-locatable tower(s) and associated facilities;
together with the right to trim, cut, fell and remove any vegetative or structural obstacles
that interfere within the tower corridor; subject to existing easements for public roads and
highways, public utilities, railroads and pipelines.
Case 7:20-cv-00434 Document 1-1 Filed on 12/28/20 in TXSD Page 15 of 18




    SCHEDULE
        F
Case 7:20-cv-00434 Document 1-1 Filed on 12/28/20 in TXSD Page 16 of 18




                                      SCHEDULE F

                        ESTIMATE OF JUST COMPENSATION



   The total estimated compensation for the temporary easements to be taken is SEVEN

HUNDRED FIFTY DOLLARS and NO/100 ($750.00) to be deposited herewith in the

Registry of the Court for the use and benefit of the person(s) entitled thereto.
Case 7:20-cv-00434 Document 1-1 Filed on 12/28/20 in TXSD Page 17 of 18




     SCHEDULE
        G
Case 7:20-cv-00434 Document 1-1 Filed on 12/28/20 in TXSD Page 18 of 18
                           Case 7:20-cv-00434 Document 1-2 Filed on 12/28/20 in TXSD Page 1 of 1
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                                                                                                            0.5467 Acres of Land, More of Less, Situate in Starr County, State of
United States of America                                                                                    Texas; and Juan Indalecio Garcia, et. al.

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Starr
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
N. Joseph Unruh, United States Attorney's Office, Southern District of
Texas, 1701 West Bus. Hwy. 83, Ste. 600, McAllen, TX 78501


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                     OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           40 U.S.C. 3113 and 3114
VI. CAUSE OF ACTION Brief description of cause:
                                           Land condemnation proceeding for easements for border security tower and related structures.
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
12/28/2020                                                              /s/ N. Joseph Unruh
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
